Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael J. Sindram appeals from the district court’s order denying his motions seeking leave to file a civil action and requesting a hearing. We affirm.
On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Sindram’s informal brief does not challenge the district court’s denial of his motion requesting a hearing, Sindram has forfeited appellate review of that ruling.
With respect to the court’s ruling denying Sindram’s motions seeking leave to file, we have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sindram v. Hon. Gerald Bruce Lee, et al., No. 1:12-mc-00041-LO-IDD (E.D.Va.Nov. 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.